PER CURIAM.
The issue on this appeal is whether incul-patory evidence inadvertently (or deliberately) dropped on the ground by the appellant after an illegal detention without a founded suspicion of criminal activity requires suppression of that evidence. We conclude that the answer is no. See Curry v. State, 570 So.2d 1071 (Fla. 5th DCA 1990); State v. Oliver, 368 So.2d 1331 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1200 (Fla.1980). See also, California v. Hodari D., — U.S. -, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991).
AFFIRMED.
COBB, W. SHARP and DIAMANTIS, JJ., concur.